NOT DESIGNATED FOR PUBLICATION

                                            No. 121,011

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  In the Matter of the Marriage of

                                           KRISTEN RAY,
                                            Appellant,

                                                 and

                                          JASON FELLERS,
                                             Appellee.


                                   MEMORANDUM OPINION


        Appeal from Saline District Court; PAUL J. HICKMAN, judge. Opinion filed May 15, 2020.
Affirmed in part and dismissed in part.


        Julie McKenna, of McKenna Law Office, P.A., of Salina, for appellant.


        Wade M. Carter, of CAD Law, L.C., of Salina, for appellee.


Before GREEN, P.J., POWELL and SCHROEDER, JJ.


        PER CURIAM: Kristen Ray (Mother) appeals the district court's denial of her
request to move from Salina with the parties' minor son and the district court's failure to
modify temporary child support orders. Upon review of the record, we find the district
court did not abuse its discretion when it denied Mother's request to move. Because the
temporary child support order entered by the district court during the pendency of the
case is not a final appealable order, we dismiss Mother's argument on this issue for lack




                                                  1
of jurisdiction. Jason Fellers (Father) also asks for his reasonable attorney fees on appeal.
We deny his request based on the facts of this case.


                                       FACTS


       Mother and Father were married in 2012, and to their union one child, a son, was
born in 2014. In 2017, Mother filed for divorce in Saline County, which the district court
granted in 2018. While the divorce was pending, the district court issued a temporary
order granting Mother and Father joint custody of their son, with Mother as the
residential parent. The temporary order provided their son could not be moved from
Saline County without further order from the district court and ordered Father to pay
$623 per month in child support during the pendency of the case. Mother filed a motion
for modification of the temporary child support order, requesting Father be required to
pay daycare expenses for their son, which would result in a monthly child support
payment of $1,074. The district court denied her motion, stating its temporary orders
would remain in effect.


       The parties reached an agreed permanent parenting plan in mediation on June 26,
2018. On July 6, 2018, Mother sent Father her written notice she intended to move with
their son either to Tulsa, Oklahoma, or Lawrence, Kansas. Father filed an objection to
Mother's proposed move and further requested the district court grant him residential
custody of their child.


       The district court conducted a three-day hearing on Mother's request to move and
Father's request for change in custody. Mother clarified she wanted to move with her son
to Lawrence because they would be closer to her family members as well as some of
Father's family members, and she believed she would have better job opportunities. The
district court took the matter under advisement and allowed the parties to submit written



                                              2
briefing. The district court subsequently issued a written order denying Mother's request
to move and Father's request for residential custody, stating:


               "[Mother] has been the Residential parent since just after the filing of the
       divorce. [Mother] has no set plan of where to live, work or even who will provide [the
       child] day care. [Mother] has denied almost all requests at additional parenting time and
       has shown [a] pattern of limiting [Father's] parenting time. A move further away from
       [Father] would further deteriorate the bond between [Father] and [the child]. In applying
       the case law and factors set by statute, it is clear [Mother] did not meet her burden of
       showing it is in the best interest of the child to move him from Salina. The request to
       move the minor child is denied.


               "In reviewing the motion to change residential custody, the court likewise finds
       that, absent [Mother] deciding to relocate outside of Salina, the evidence does not support
       a change in residential custody to [Father]."


       Mother timely appeals. Additional facts are set forth as necessary herein.


                                               ANALYSIS


I.     THE EVIDENCE SUPPORTS THE DISTRICT COURT'S DENIAL OF MOTHER'S REQUEST
       TO MOVE.



       Mother argues the district court abused its discretion based on errors of fact and
law in denying her request to move with her son to Lawrence. Mother asserts the district
court incorrectly assigned her the burden of proof to justify the move. She also generally
contends the district court applied the incorrect statutory factors and/or failed to consider
the correct statutory factors in its ruling. She further argues the district court misapplied
or failed to consider certain evidence presented on this issue.




                                                       3
       The paramount consideration of the district court in deciding child custody or
residency is the best interests of the child. K.S.A. 2019 Supp. 23-3201; Harrison v.
Tauheed, 292 Kan. 663, 672, 256 P.3d 851 (2011). The district court is in the best
position to make the inquiry and determination as to the welfare and best interests of the
child. In the absence of an abuse of sound judicial discretion, the district court's judgment
will not be disturbed on appeal. In re Marriage of Rayman, 273 Kan. 996, 999, 47 P.3d
413 (2002). A judicial action constitutes an abuse of discretion if it is "'(1) arbitrary,
fanciful, or unreasonable; (2) based on an error of law; or (3) based on an error of fact.'"
Biglow v. Eidenberg, 308 Kan. 873, 893, 424 P.3d 515 (2018). An appellate court
reviews the evidence in the light most favorable to the prevailing party to determine if the
district court's factual findings are supported by substantial competent evidence and
whether they support the district court's legal conclusions. We do not reweigh evidence,
pass on witness credibility, or redetermine questions of fact. In re Marriage of
Vandenberg, 43 Kan. App. 2d 697, 704-05, 229 P.3d 1187 (2010).


       A.     Mother had the burden of proof to justify moving the child from Salina.


       Mother argues the district court erred in assigning her the burden of proof to
justify moving her son to Lawrence. Her argument on this point is not persuasive. Mother
sent written notice to Father, stating she intended to move to Lawrence. We have been
unable to find the actual notice Mother sent to Father in the record on appeal. However,
Father filed an objection to the move and a motion for change in residential custody,
indicating he received the notice. Even without Mother's notice in the record, the issue of
her wanting to move was before the district court with Father's timely objection to the
move and his motion to change residential custody of the child.


       The burden of proof is on the party seeking a change in the current child custody
order. See In re Marriage of Nemec, No. 115,474, 2016 WL 6031300, at *2 (Kan. App.
2016) (unpublished opinion). Here, Mother was seeking a change in the existing order to


                                               4
the extent it required the child remain in Saline County. The district court properly placed
the burden on her to justify moving to Lawrence. Father's objection to the move and his
motion for change in residential custody did not shift the burden to him to show the move
itself was unjustified. Rather, Father had the burden to show a material change in
circumstances warranted a change in the district court's order as to the residential parent,
not the location of the child's residence. The district court appropriately placed the
burden on Father with respect to the issue of residential custody. Father did not cross-
appeal the denial of his motion, so the issue is not before us. See Lumry v. State, 305
Kan. 545, 553-54, 385 P.3d 479 (2016).


       Mother's argument fails to acknowledge there were competing requests before the
district court: (1) Mother's request to remain the residential parent and move the child to
Lawrence; and (2) Father's request to become the residential parent and have the child
stay in Salina. We find no error of law in the district court assigning Mother the burden to
justify the move.


       B.     The district court considered the proper statutory and legal framework.


       Mother complains the district court failed to consider the statutory factors in
K.S.A. 2019 Supp. 23-3218 and K.S.A. 2019 Supp. 23-3222 and, instead, only
considered the relevant statutory factors in K.S.A. 2019 Supp. 23-3203(a). Even so, a
district court's failure to explicitly refer to each factor identified in K.S.A. 2019 Supp. 23-
3203 is not fatal. K.S.A. 2019 Supp. 23-3203 does not require the district court to make
specific findings on the record with respect to each factor. See Vandenberg, 43 Kan. App.
2d at 703; In re Marriage of Henry and Moore, No. 105,861, 2012 WL 1450489, at *5-6
(Kan. App. 2012) (unpublished opinion).


       K.S.A. 2019 Supp. 23-3203(a) sets forth nonexclusive statutory factors for
"determining the issue of legal custody, residency and parenting time of a child." K.S.A.


                                              5
2019 Supp. 23-3218(a) provides, in pertinent part: "[T]he court may change or modify
any prior order of custody, residency, visitation and parenting time, when a material
change of circumstances is shown." K.S.A. 2019 Supp. 23-3222(c) sets forth the
requirements for a change in the child's residence, providing:


               "A change of the residence or the removal of a child as described in subsection
       (a) may be considered a material change of circumstances which justifies modification of
       a prior order of legal custody, residency, child support or parenting time. In determining
       any motion seeking a modification of a prior order based on change of residence or
       removal as described in (a), the court shall consider all factors the court deems
       appropriate including, but not limited to: (1) The effect of the move on the best interests
       of the child; (2) the effect of the move on any party having rights granted under this
       article; and (3) the increased cost the move will impose on any party seeking to exercise
       rights granted under this article."


       K.S.A. 2019 Supp. 23-3222(c) relates to modifying a prior order of residency and
requires the district court to consider whether there has been "a material change of
circumstances" which justify modifying the prior order. Therefore, in deciding whether to
grant a modification, it seems highly logical for the district court to consider the
enumerated factors in K.S.A. 2019 Supp. 23-3203(a), which it would have used to decide
its previous order of residency. And K.S.A. 2019 Supp. 23-3222(c) directs the district
court to "consider all factors the court deems appropriate including, but not limited to"
the three enumerated statutory factors therein. (Emphasis added.) Here, the district court
did not explicitly refer to K.S.A. 2019 Supp. 23-3222(c) in its order but, nevertheless, did
consider relevant statutory and nonstatutory factors, stating:


               "The Petitioner has been the Residential parent since just after the filing of the
       divorce. Petitioner has no set plan of where to live, work or even who will provide [the
       child] day care. The Petitioner has denied almost all requests at additional parenting time
       and has shown [a] pattern of limiting the Respondent's parenting time. A move further
       away from the Respondent would further deteriorate the bond between the Respondent


                                                    6
       and [the child]. In applying the case law and factors set by statute, it is clear the Petitioner
       did not meet her burden of showing it is in the best interest of the child to move him from
       Salina. The request to move the minor child is denied."


       The basis for the district court's ruling clearly reflects it considered the best
interests of the child as well as the effect of the proposed move on Father's rights to
parent his child—the first and second enumerated factors under K.S.A. 2019 Supp. 23-
3222(c). The district court discussed Mother's lack of definitive plans regarding her living
and work situation and daycare for her son if the move was granted. It also discussed the
nature of the relationship between Mother and Father coupled with Mother's pattern of
denying Father interaction with their child even though they both lived in Salina. It was
appropriate for the district court to consider the prior parenting decisions of Mother as it
considered the nonexclusive statutory factors under K.S.A. 2019 Supp. 23-3222(c). The
district court's ruling also followed an extensive discussion of the relevant statutory
factors under K.S.A. 2019 Supp. 23-3203(a). All of the factors discussed by the district
court were relevant in addressing the best interests of the child.


       Mother's argument is also misplaced because she assumes the district court based
its ruling solely on K.S.A. 2019 Supp. 23-3203. However, the district court stated it
rendered its decision by applying the case law and factors set by statute. The district court
did not specifically identify the statutory basis for its decision. And, as previously
discussed, its decision is consistent with relevant statutory factors under K.S.A. 2019
Supp. 23-3222(c) and nonstatutory factors, which may be considered.


       Supreme Court Rule 165 (2020 Kan. S. Ct. R. 215) places a duty on the district
court to provide adequate findings of fact and conclusions of law on the record to support
its decision. However, a party must object to inadequate findings of fact and conclusions
of law to preserve the issue for appeal. Such an objection gives the district court an
opportunity to correct any alleged inadequacies. Fischer v. State, 296 Kan. 808, 825, 295


                                                      7
P.3d 560 (2013). Without such an objection, an appellate court may generally presume
the district court found all facts necessary to support its judgment, unless meaningful
appellate review is precluded by the lack of findings. O'Brien v. Leegin Creative Leather
Products, Inc., 294 Kan. 318, 361, 277 P.3d 1062 (2012). When the district court fails to
make adequate findings, the appellate court reviews the record to determine whether the
record supports the presumption that the district court found facts sufficient to support its
judgment. See In re Marriage of Whipp, 265 Kan. 500, 509, 962 P.2d 1058 (1998).


       Here, Mother did not object to a lack of findings by the district court or request
further findings following the issuance of its memorandum decision, nor does she cite to
any such objection or request in her brief. A thorough review of the record and the
district court's order reflects the basis for its decision was supported by sufficient relevant
evidence, and it found all facts necessary to support its decision. The district court also
made an explicit legal ruling on the ultimate issue—Mother moving the parties' son to
Lawrence was unjustified. Further, the district court's decision was premised on the
paramount consideration for any decision regarding custody or residency—the best
interests of the child. See K.S.A. 2019 Supp. 23-3201; Harrison, 292 Kan. at 672. Even
though the district court did not strictly comply with Supreme Court Rule 165, we
presume the district court made all necessary findings of fact and legal conclusions to
support its decision. See O'Brien, 294 Kan. at 361; In re Marriage of Whipp, 265 Kan. at
509.


       C.     The district court did not err in its consideration of the evidence.


       Mother further argues the district court misapplied or failed to consider certain
evidence presented during the three-day hearing. Specifically, she claims the district
court "seemed to disregard the testimony of Dan Byarlay and Angela Koerperich," who
provided counseling services for Mother and the family. In other words, she essentially
argues the district court abused its discretion based on an error of fact, which occurs


                                               8
when "substantial competent evidence does not support a factual finding on which a
prerequisite conclusion of law or the exercise of discretion is based." State v. Ward, 292
Kan. 541, 550, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221 (2012). But the district
court's decision reflects a discussion of the testimony of both Byarlay and Koerperich
along with Mother's claims of abuse by Father. Clearly, the district court considered the
evidence in reaching its decision. We do not reweigh evidence, pass on witness
credibility, or redetermine questions of fact. In re Marriage of Vandenberg, 43 Kan. App.
2d at 705.


       Mother's contentions lack proper citation to the record in violation of Supreme
Court Rule 6.02(a)(4) (2020 Kan. S. Ct. R. 34). Moreover, the district court
acknowledged the allegation that Father kicked Mother out of the house but noted she
failed to report it to any of her counselors. The district court further noted: "[Mother]
claims another incident of physical abuse occurred when [Father] kicked the minor child
and he fell and split his lip. She claims to have notified the teachers of the incident.
However, the minor child's therapist was unaware of this incident and [Father] denied
any such abuse occurred."


       The district court's discussion of these instances—particularly, Mother's failure to
report them—seems to point to credibility concerns. However, Mother did not request
additional findings, so no explicit credibility determinations were made. Accordingly,
Mother's contention that Byarlay provided credible testimony about the emotional abuse
that was occurring in the home has no support in the record. In any event, the district
court clearly stated that Mother's allegations of physical or emotional spousal abuse,
while considered, did not alter its decision. Nothing in the district court's ruling suggests
it disregarded Mother's allegations of verbal or emotional abuse. And this was just one of
the factors under K.S.A. 2019 Supp. 23-3203(a) the district court considered in reaching
its decision.



                                              9
       K.S.A. 2019 Supp. 23-3203(a) provides 18 nonexclusive factors for a court to
consider "[i]n determining the issue of legal custody, residency and parenting time of a
child." K.S.A. 2019 Supp. 23-3203(a)(9) allows the district court to consider allegations
of domestic abuse, including emotional abuse or physical violence. However, no single
factor is dispositive. "This court cannot and will not determine that one statutory factor
weighs heavier than others." Frakes v. Frakes, No. 114,954, 2016 WL 4414021, at *8
(Kan. App. 2016) (unpublished opinion).


       Here, the district court found 13 of those factors relevant: K.S.A. 2019 Supp. 23-
3203(a)(1), (2), (3), (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14). The district court
was explicit in its statement that Mother's allegations of abuse did not alter its decision.
Thus, it does not appear the district court assigned any more weight to this factor than the
other 12 it considered. Contrary to Mother's arguments, it does not appear the district
court erred in its decision on this factor. But even assuming it did, we would essentially
have to reweigh the other relevant statutory factors to find error, which we cannot do. See
Frakes, 2016 WL 4414021, at *4.


       Mother further argues the district court erred in its consideration of two other
statutory factors—K.S.A. 2019 Supp. 23-3203(a)(6) ("the interaction and
interrelationship of the child with parents, siblings and any other person who may
significantly affect the child's best interests") and (a)(7) ("the child's adjustment to the
child's home, school and community").


       With respect to K.S.A. 2019 Supp. 23-3203(a)(6), Mother asserts: "[B]eing close
to extended family in Lawrence was far outweighed by the cost of living away from his
father. That finding was not explained as to its meaning by either the guardian ad litem or
the court." Mother offers no further argument or explanation on this point. And it is not
entirely clear what she is arguing. Her assertion can either be interpreted as the district
court failed to make sufficient findings or the district court erred in its weighing of the


                                                10
evidence. But any such claim is, at best, a point incidentally raised but not argued.
Accordingly, we deemed it waived or abandoned. See Russell v. May, 306 Kan. 1058,
1089, 400 P.3d 647 (2017). Moreover, Mother failed to object to a lack of findings by the
district court; therefore, she has waived the argument. See Fischer, 296 Kan. at 825. And
we do not reweigh evidence underlying the district court's findings. In re Marriage of
Vandenberg, 43 Kan. App. 2d at 705.


       With respect to K.S.A. 2019 Supp. 23-3203(a)(7), Mother argues: "It does not
make sense to find this factor weighed evenly but it be in favor of [the child] living in
Salina." Her argument is purely a question of the weight of the evidence; thus, it is a
point we cannot consider. See 43 Kan. App. 2d at 705.


       Mother makes an additional argument that the district court erred in deferring to
the recommendations of the guardian ad litem. She fails to support her argument with
citation to pertinent authority or otherwise explain the point. Failure to support a point
with pertinent authority or show why it is sound despite a lack of supporting authority or
in the face of contrary authority is akin to failing to brief the issue. In re Adoption of
T.M.M.H., 307 Kan. 902, 912, 416 P.3d 999 (2018). The argument is without support and
is waived.


       We find no abuse of discretion by the district court as it applied the facts to the
statutory factors in K.S.A. 2019 Supp. 23-3203(a) and K.S.A. 2019 Supp. 23-3222(c)
along with nonstatutory factors to deny Mother's request to move away from Salina.


II.    WE HAVE NO JURISDICTION TO CONSIDER THE TEMPORARY CHILD SUPPORT
       ORDER.


       Mother argues the district court erred in denying her request to modify the
temporary child support orders. Father argues we lack jurisdiction to consider Mother's


                                              11
claim because the district court had not issued a final order when Mother filed her notice
of appeal. Whether jurisdiction exists is a question of law subject to unlimited review. In
re Care & Treatment of Emerson, 306 Kan. 30, 34, 392 P.3d 82 (2017). The right to
appeal is entirely statutory and is not contained in the United States or Kansas
Constitutions. Subject to certain exceptions, Kansas appellate courts have jurisdiction to
entertain an appeal only if the appeal is taken in the manner prescribed by statutes. An
appellate court has a duty to question jurisdiction on its own initiative. When the record
discloses a lack of jurisdiction, the appellate court must dismiss the appeal. Wiechman v.
Huddleston, 304 Kan. 80, 84-85, 370 P.3d 1194 (2016).


       K.S.A. 2019 Supp. 60-2102(a) provides an appeal may be taken to the Court of
Appeals in a civil case as follows:


       "Except for any order or final decision of a district magistrate judge who is not regularly
       admitted to practice law in Kansas, the appellate jurisdiction of the court of appeals may
       be invoked by appeal as a matter of right from:


           "(1) An order that discharges, vacates or modifies a provisional remedy.


           "(2) An order that grants, continues, modifies, refuses or dissolves an injunction, or
           an order that grants or refuses relief in the form of mandamus, quo warranto or
           habeas corpus.


           "(3) An order that appoints a receiver or refuses to wind up a receivership or to take
           steps to accomplish the purposes thereof, such as directing sales or other disposal of
           property, or an order involving the tax or revenue laws, the title to real estate, the
           constitution of this state or the constitution, laws or treaties of the United States.


           "(4) A final decision in any action, except in an action where a direct appeal to the
           supreme court is required by law. In any appeal or cross appeal from a final decision,
           any act or ruling from the beginning of the proceedings shall be reviewable."




                                                     12
Here, K.S.A. 2019 Supp. 60-2102(a)(2) and (3) do not apply.


       "'It is a fundamental proposition of Kansas appellate procedure that an appellate
court only obtains jurisdiction over the rulings identified in the notice of appeal.'"
(Emphasis added.) Associated Wholesale Grocers, Inc. v. Americold Corporation, 293
Kan. 633, 637, 270 P.3d 1074 (2011). Mother's notice of appeal states she is appealing
"from all adverse pretrial rulings for parenting time and modification of parenting time
and child support; and the trial ruling denying the petitioner's request to move with that
ruling being entered on February 15, 2019." Because Mother is appealing from all
adverse pretrial rulings, not a final order, K.S.A. 2019 Supp. 60-2102(a)(4) does not
provide a jurisdictional basis for her appeal. The only potential remaining jurisdictional
basis is K.S.A. 2019 Supp. 60-2102(a)(1); however, it only applies to "[a]n order that
discharges, vacates or modifies a provisional remedy." Here, Mother argues the district
court erred in denying her motion to modify its temporary child support order.
Accordingly, K.S.A. 2019 Supp. 60-2102(a)(1) does not provide a jurisdictional basis for
her appeal.


       The district court's order regarding the parties' requested changes in residency
stated: "Child Support and all other remaining matters will be addressed in a subsequent
Memorandum Decision and Order." The order was filed on February 15, 2019, and
Mother filed her notice of appeal on March 15, 2019. We have not been able to find a
final order on child support in the record. Father responds the district court held a hearing
on March 28, 2019, in which it made a final ruling on child support and ordered Mother
to prepare a journal entry. Father claims the journal entry has not been done. Father also
claims Mother has not requested a transcript of the March 28, 2019 hearing. Indeed, we
cannot find one in the record on appeal.




                                              13
       The register of actions reflects a hearing was held on March 28, 2019, with
testimony taken and a decision announced. The subject of the hearing and the nature of
the decision are not reflected in the register of actions.


       We dismiss Mother's appeal on this issue because she has failed to provide a valid
statutory basis for challenging the district court's ruling. See Wiechman, 304 Kan. at 84-
85. Moreover, we do not have jurisdiction over this issue. See K.S.A. 2019 Supp. 60-
2102(a). If, as Father claims, the district court has already ruled on this issue at the March
28, 2019 hearing and Mother has not perfected a separate appeal, the issue would now be
final as to that child support order.


III.   WE DENY FATHER'S REQUEST FOR ATTORNEY FEES.


       Father filed a motion requesting an award of attorney fees on appeal. "[I]n Kansas
attorney fees cannot be awarded absent statutory authority or agreement." In re Estate of
Strader, 301 Kan. 50, 61, 339 P.3d 769 (2014). In pertinent part, K.S.A. 2019 Supp. 23-
2715 provides: "[A]ttorney fees may be awarded to either party as justice and equity
require" by the district court in a divorce case. Under Supreme Court Rule 7.07(b)(1)
(2020 Kan. S. Ct. R. 50), "An appellate court may award attorney fees for services on
appeal in a case in which the district court had authority to award attorney fees."


       Father argues:


               "But for the conduct of the Appellant in seeking review of the District Court's
       decision, the Appellee would not have incurred the additional attorney fees and expenses
       in defending this matter. Justice and equity would warrant the Appellant being assessed
       the reasonable attorney fees incurred by the Appellee in defending this appeal."




                                                  14
       Father's contention is essentially true for any appellee defending an appeal. He
does not point to anything showing Mother's appeal was taken in bad faith or was so
frivolous as to warrant no appellate review. In fairness, Mother's arguments on appeal are
unpersuasive, and Father was correct in arguing we lack jurisdiction to consider Mother's
child support claim based on temporary orders. But under these facts, we find no support
for Father's request for attorney fees and deny the request.


       Affirmed in part and dismissed in part. Father's request for attorney fees is denied.




                                             15